     Case 1:19-cv-00955-AWI-JLT Document 19 Filed 04/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                         Case No. 1:19-cv-00955-AWI-JLT (PC)
12                       Plaintiff,                  ORDER DISREGARDING PLAINTIFF’S
13                                                   REPLY TO DEFENDANT’S ANSWER
             v.
                                                     AND ORDERING PLAINTIFF TO FILE
14    A. DIKE,                                       SUPPLEMENT TO MOTION TO MODIFY
                                                     SUBPOENA
15                       Defendant.
                                                     (Docs. 17, 18)
16

17                                                   21-DAY DEADLINE

18          On February 3, 2020, the Court screened Plaintiff’s complaint (Doc. 1) and found that it

19   states cognizable claims under the Fourteenth Amendment against Defendant Dike but not the

20   remaining defendants. (Doc. 6.) Plaintiff filed a notice that he “desires to proceed only on the

21   claims found cognizable … against Defendant Dike and the Doe Defendant and to dismiss Phi,

22   Powers, an[d] Price as Defendants.” (Doc. 7.) Accordingly, the Court issued findings and

23   recommendations to dismiss Defendants Phi, Powers, and Price (Doc. 8) and issued an order

24   directing service on Defendant Dike (Doc. 11). Defendant filed on an answer to Plaintiff’s

25   complaint on April 13, 2020. (Doc. 12.)

26          On April 23, 2020, Plaintiff filed a reply to Defendant’s answer. (Doc. 17.) Plaintiff

27   restates his cause of action against Defendant Dike and “requests that the Court find cause for the

28   Complaint to be granted and move forward.” (Id.) If by this, Plaintiff requests that the Court
     Case 1:19-cv-00955-AWI-JLT Document 19 Filed 04/24/20 Page 2 of 2


 1   allow this case to proceed, the Court has already done so. As stated above, the Court found that

 2   Plaintiff states cognizable claims against Defendant (Doc. 6), and it issued a discovery and

 3   scheduling order for this case on April 17, 2020 (Doc. 14). Therefore, the Court DISREGARDS

 4   Plaintiff’s reply (Doc. 17).

 5          Plaintiff has also filed a document titled, “Reply to Notice of Issuance of Subpoena to

 6   UCR Health.” (Doc. 18.) In the filing, Plaintiff objects to Defendant’s subpoena of documents not

 7   related to his physical health or the allegations raised in his complaint. (Id.) Thus, the Court

 8   construes Plaintiff’s filing as a motion to modify the subpoena pursuant to Federal Rule of Civil

 9   Procedure 45(d)(3).
10          Plaintiff, however, did not include a copy of the subpoena to which he objects. Therefore,

11   the Court ORDERS Plaintiff, within 21 days of the date of service of this order, to submit to the

12   Court a copy of the subpoena, including any attachments. Plaintiff shall include a cover sheet

13   captioned, “Supplement to Motion to Modify Subpoena.” No later than 21 days after Plaintiff’s

14   supplement has been filed, the Court ORDERS Defendant to file an opposition or statement of

15   non-opposition to Plaintiff’s motion to modify the subpoena. Plaintiff may file a reply, if any, no

16   later than 7 days after Defendant’s opposition has been filed. See Local Rule 230(l).

17
     IT IS SO ORDERED.
18

19      Dated:     April 24, 2020                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                        2
